Citation Nr: 0636444	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for posttraumatic headaches 
and tinnitus claimed to be the result of head trauma from 
boxing in service.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel











INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1956 to December 1956.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  In May 2005, the 
case was remanded for additional development.  


FINDING OF FACT

Tinnitus and headaches from head trauma were not manifested 
in service, and it is not shown that any current tinnitus 
and/or posttraumatic headaches are related to the veteran's 
service, to include any boxing trauma therein.


CONCLUSION OF LAW

Service connection for residuals of head trauma, to include 
post-traumatic headaches and tinnitus, is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  December 2004 and 
May 2005 letters from the RO explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The February 
2002 rating decision and a May 2003 statement of the case 
(SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefit sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after complete notice was given, and the claims were 
thereafter readjudicated.   See June 2006 supplemental SOC.  
The veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with VA and 
available private medical evidence.  He has not identified 
any additional evidence pertinent to these claims.  Thus, 
there are no other records to be obtained, and VA's 
assistance obligations are met.  The VCAA requires VA to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, VA attempted to do 
so, but the veteran failed (without reporting good cause) to 
report for VA examinations scheduled in June 2003, June 2005, 
and December 2005 (and canceled an examination scheduled in 
November 2003).  The duty to assist and duty to notify 
provisions of the VCAA are fulfilled to the extent possible 
without his cooperation. 

II.	Factual Background

The veteran claims he has post-traumatic headaches and 
tinnitus as a result of head trauma secondary to boxing in 
service.  His SMRs include a February 1956 health record 
which shows that he fractured his right arm as a result of 
falling on the arm in a ring while boxing.  There is no 
mention of head injury.  A November 1956 health record notes 
that he provided a history of severe frontal headaches since 
childhood, however his February 1956 service enlistment 
examination made no mention of a headache disorder.  The 
diagnosis on November 1956 medical survey was passive 
dependency reaction, manifested by severe attacks of frontal 
headaches; physical and neurological examinations, including 
electroencephalogram (EEG) testing, were essentially 
negative.  The veteran's passive dependency reaction was 
noted to have existed prior to entry into service.  

During a VA hospitalization from December 1976 to January 
1977, the veteran reported a history of breaking his arm 
boxing in service.  He reported occasional dizziness and 
tinnitus as well as occasional headaches.  A history of 
violent disassociative episodes with question of seizures was 
noted.  Admission testing showed the veteran was slightly 
mentally defective, with some evidence of cerebro-
dysfunction, particularly in the temporal regions.  He had 
limited capacity and was felt to require some assistance with 
his day-to-day coping.  EEG was essentially normal.  

A May 1978 VA outpatient record included the veteran's 
complaint of a "ringing sound in head" along with back and 
neck pain.

On a VA peripheral nerves examination in October 1996, the 
veteran reported that he had been "knocked out" during a 
boxing match in service in 1956.  Neurological examination 
was normal.

The veteran submitted a psychological report and evaluation 
by a private social worker, G.S., MPH, M.S.W., Ph.D., dated 
in November 1999.  This includes the veteran's reported 
history of being "badly beaten" during a boxing match in 
service.  "He broke my arm.  I yelled for them to stop.  He 
just kept on hitting me."  The veteran reported that he 
ended up in the hospital but had no recollection of being 
taken there.  Dr. S. noted various studies of brain injuries, 
including data on such injuries compiled in the years after 
the veteran's alleged injury, and concluded that the veteran 
"given the absence of a complete physical examination and 
evaluation, may suffer from Traumatic Brain Injury."  In a 
second report, dated in May 2000, Dr. S. stated that "I 
would support the Veteran's Administration in the process of 
performing a complete medical reevaluation on [the 
veteran]." 

A December 1999 VA psychiatric treatment record noted a 
diagnosis of organic affective syndrome as well as tinnitus.  
Organic affective disorder was again noted in November 2000.

A May 2002 VA progress note includes a diagnosis of history 
of head trauma injury in 1956 with residuals of chronic 
headache.  Tinnitus was also diagnosed.

When the case was previously before the Board, it was 
determined that the evidence did not support a grant of the 
benefit sought, but that since there was competent evidence 
of a current diagnosis of headaches as residuals of head 
injury and tinnitus, and that the veteran boxed in service, a 
VA examination was necessary to properly evaluate the claim.  
As noted, the Board remanded the case for development that 
was to include an examination with a medical opinion as to 
whether the veteran has post-traumatic headaches and tinnitus 
related to boxing trauma in service.  He was advised of VA 
examinations scheduled on two occasions for that purpose.  He 
did not report for the examinations, and provided no cause.

III.	Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.	Analysis

As was noted previously, there are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; tinnitus and chronic 
headaches have been diagnosed.

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's SMRs do not reflect a head 
injury.  The veteran boxed in service, and it is not unlikely 
that he sustained some head trauma engaging in such activity.  
However, the only boxing injury noted in his SMRs is a broken 
arm (when he fell on the arm); and there is no documentation 
of his being "knocked out" in the sense of losing 
consciousness, or of any other head injury requiring 
treatment.  While headaches were noted in service, they were 
noted to be associated with passive dependency reaction that 
existed prior to entry into service.  

Possible brain dysfunction was first shown approximately 20 
years following the veteran's separation from service, and 
tinnitus was first shown 22 years after service.  To 
establish service connection for posttraumatic headaches and 
tinnitus in these circumstances, there must be competent 
(medical) evidence of a nexus between the current 
disabilities and service, to include activities/complaints 
noted therein.  Here there is private evidence that the 
veteran "may" suffer from traumatic brain injury related to 
inservice boxing.  This evidence is equivocal and is based on 
the veteran's unsubstantiated history of head injury during 
service.  Similarly, the May 2002 VA progress noting a 
diagnosis of history of head trauma injury in 1956 with 
residuals of chronic headache is also based on the veteran's 
unsubstantiated history.  In this regard, the Board notes 
that medical opinions have no probative value when they are 
based on an inaccurate factual predicate, such as the 
veteran's self- reported and inaccurate history.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).

The appellant is not qualified to offer medical diagnoses or 
medical etiologies because he is a lay person and does not 
have sufficient medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinions as to causation are of no probative value.

When the claims were previously before the Board, it was 
determined that the evidence was inadequate to grant the 
benefit sought, i.e., there was insufficient evidence 
regarding a possible nexus between the veteran's current 
headache disorder/tinnitus and his service, to include boxing 
activities therein.  The Board attempted to assist the 
veteran in this regard by ordering a VA examination to secure 
a medical opinion regarding nexus.  He failed to report for 
such examination.  Regulation provides that when (as here) a 
veteran fails to report for an examination scheduled in 
connection with an original compensation claim, the claim 
will be decided based on the evidence of record.  38 C.F.R. 
§ 3.655.  As the evidence regarding a nexus between the 
claimed disabilities and the veteran's service, to include 
boxing activities therein, has remained essentially 
unchanged, it remains inadequate to grant the benefit sought.

The Board would be remiss were it not to emphasize at this 
point that any further development to supplement the evidence 
noted above was precluded by the veteran's failure to 
cooperate.  The duty to assist a veteran in substantiating 
his claim is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). He is advised that his claim may 
be reopened by submission of new and material evidence 
showing a nexus between his current disabilities and his 
service.


ORDER

Service connection for post-traumatic headaches and tinnitus 
is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


